          Case 18-41971     Doc 41   Filed 12/13/18   Entered 12/14/18 00:01:09   Desc Imaged Certificate of Notice   Page 1
                                                                  of 2
Form ntchrgbk

                                       UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                           Bankruptcy Proceeding No.: 18−41971
                                                        Chapter: 7
                                                Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jeremy Darrell Archer                                     Kristen LeAnn Archer
   2305 Wildwood Lane                                        fka Kristen LeAnn Jenkins
   Paris, TX 75462                                           2305 Wildwood Lane
                                                             Paris, TX 75462
Social Security / Individual Taxpayer ID No.:
   xxx−xx−6705                                               xxx−xx−0881
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 1/8/19 at 09:30 AM

to consider and act upon the following:

Final Hearing Set RE: related document(s)30 Motion for Relief from Automatic Stay With Waiver of 30−Day
Hearing Requirement As To 2305 Wildwood Lane, Paris, TX 75462 Filed by Liberty National Bank in Paris Hearing
scheduled for 1/8/2019 at 09:30 AM at Plano Bankruptcy Courtroom. (sr)

Dated: 12/11/18

                                                                   Jason K. McDonald
                                                                   Clerk, U.S. Bankruptcy Court
                Case 18-41971    Doc 41   Filed 12/13/18   Entered 12/14/18 00:01:09   Desc Imaged Certificate of Notice   Page 2
                                                                       of 2
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                        Case No. 18-41971-btr
Jeremy Darrell Archer                                                                                         Chapter 7
Kristen LeAnn Archer
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0540-4                  User: rascos                        Page 1 of 1                            Date Rcvd: Dec 11, 2018
                                      Form ID: 100                        Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 13, 2018.
db/jdb         +Jeremy Darrell Archer,    Kristen LeAnn Archer,   2305 Wildwood Lane,   Paris, TX 75462-3145
cr             +Liberty National Bank in Paris,    c/o Don Biard,   38 1st NW,   Paris, TX 75460,
                 UNITED STATES 75460-4103
cr             +Scott Nichols,   CKR Law LLP,    1790 Hughes Landing Blvd,   #550,
                 The Woodlands, Tx 77380-3791

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: mcnallyandpatrick@suddenlinkmail.com Dec 12 2018 03:03:24
                 Guaranty Bank & Trust, N.A.,   c/o Michael J. McNally,   McNally & Patrick, LLP,
                 100 E Ferguson, Suite 400,   Tyler, TX 75702-5758
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 12 2018 03:31:53
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
auc               Shattuck LLC
                                                                                                                       TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 13, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 11, 2018 at the address(es) listed below:
              Bill F. Payne    on behalf of Trustee Linda S Payne bill@wpaynelaw.com,
               TX21@ecfcbis.com;lgarner@paynetrustee.com;bpayne2@ecf.epiqsystems.com;bterry@wpaynelaw.com
              Don Biard     on behalf of Creditor   Liberty National Bank in Paris dbiard@att.net
              Glen E. Patrick    on behalf of Creditor    Guaranty Bank & Trust, N.A. gpoffice@suddenlinkmail.com
              Glen E. Patrick    on behalf of Plaintiff    Guaranty Bank & Trust, N.A. gpoffice@suddenlinkmail.com
              Linda S Payne    on behalf of Trustee Linda S Payne linda@paynetrustee.com,
               TX21@ecfcbis.com;lpayne2@ecf.epiqsystems.com;brandy@paynetrustee.com
              Linda S Payne    linda@paynetrustee.com,
               TX21@ecfcbis.com;lpayne2@ecf.epiqsystems.com;brandy@paynetrustee.com
              Marcus Leinart     on behalf of Joint Debtor Kristen LeAnn Archer ecf@leinartlaw.com,
               ecfbackup@leinartlaw.com
              Marcus Leinart     on behalf of Debtor Jeremy Darrell Archer ecf@leinartlaw.com,
               ecfbackup@leinartlaw.com
              Michael J. McNally    on behalf of Creditor    Guaranty Bank & Trust, N.A.
               michaeljmcnally@suddenlinkmail.com
              Robert G. Miller    on behalf of Creditor Scott Nichols rmiller@ckrlaw.com, jlewis@ckrlaw.com
              US Trustee    USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 11
